Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 6, 8-20, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose an elastic metal wire; a lead wire and a fixing sleeve, wherein the fixing sleeve fixes the lead wire to the elastic metal wire and the ear hook further includes a housing protector integrally formed with the protection sleeve, and the housing protector is cladded on a periphery of the circuit housing in a sleeved manner.
Further these art s are missing the mechanical limitations of first plug end includes an insertion portion and two elastic hooks; the insertion portion is at least partially inserted into the first plug hole, and abuts against an outer surface of the stop block; the two elastic hooks are disposed on a side of the insertion portion facing the inside of the earphone core housing, the two elastic hooks are brought close to each other under an action of an external thrust and the stop block, and elastically restored to be stuck on the inside surface of the stop block after passing through the stop block, fixing the first plug end to the earphone core housing through plugging. Also, the loudspeaker further includes a fixing member; a second plug hole is set on the circuit housing, and the second plug end is at least partially inserted into the second plug hole and connects the second plug hole through the fixing member is missing from the prior art.
The other features that are missing from the prior art is that the core includes at least a composite vibration apparatus including a vibration board and a second vibration conducting sheet, and the composite vibration apparatus generating two resonance peaks.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (4296829) and further in view of Wright (10863807).
Regarding claim 1, Pedersen discloses a loudspeaker, comprising: an ear hook, including a first plug end and a second plug end an earphone core housing configured to accommodate an earphone core, the earphone core housing being fixed to the first plug end through plugging, and a circuit housing configured to accommodate a control circuit or a battery, the circuit housing being fixed to the second plug end through plugging, and the control circuit or the battery driving the earphone core to vibrate to generate sound (Fig 1 and 2, Column 2 lines 23-35 discloses “The behind the ear hearing aid shown in the drawing has a case 1, a hook shaped part 2, a tube 3, and an earplug 4. In the case 1 are contained a microphone, an amplifier, a battery and a transducer.” clearly the hook 2 is being plugged into item 3 on one end and to the housing 1 on the other end).
However, Pedersen does not disclose that the ear hook being surrounded by a protection sleeve, the protection sleeve being made of an elastic waterproof material.
Wright discloses a waterproof casing for an electronic device made of an elastic material (Figs 2 and 3, Also Abstract discloses “A water proof sleeve for an electronic device includes an elastic body including an open top and a curved side wall joined to a bottom wall.”)
Since both Pedersen and Wright disclose an electronic device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the idea of a protective water proof sleeve for an electronic device suggested by Wright in the teachings by Pedersen to create a sleeve suitable for the device of Pedersen. The motivation for this would have been protective the hearing device against water and moisture.
	Regarding claim 7, Pedersen and wright disclose the limitations of claim 1. The combination further discloses a first plug hole is set on the earphone core housing connecting the outer end surface of the earphone core housing, a stop block is set on an inner side wall of the first plug hole (Figs 1 and 2 as seen below).

    PNG
    media_image1.png
    890
    614
    media_image1.png
    Greyscale


 Although the combination does not specifically disclose that the first plug hole is connected to the first plug end through clamping, this method of connection is well known and widely used in the art and the examiner takes official notice that it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize clamping to further secure the connection for the plug. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652